

116 HR 6477 IH: Spectrum Coordination Act
U.S. House of Representatives
2020-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6477IN THE HOUSE OF REPRESENTATIVESApril 10, 2020Mr. Bilirakis introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo require the National Telecommunications and Information Administration and the Federal Communications Commission to update the memorandum of understanding on spectrum coordination.1.Short titleThis Act may be cited as the Spectrum Coordination Act.2.Update of memorandum of understanding on spectrum coordination between NTIA and FCCNot later than December 31, 2021, the National Telecommunications and Information Administration and the Federal Communications Commission shall update the Memorandum of Understanding on Spectrum Coordination entered into in January 2003, to—(1)improve the process for resolving frequency allocation disputes in shared or adjacent bands to ensure that such disputes are resolved expeditiously and efficiently; and(2)ensure that spectrum is used or shared efficiently.